Title: To John Adams from Benjamin Stoddert, 3 July 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 3rd July 1799

I do myself the honor to enclose a Letter to Capt Little, covering Warrants for
Saml BullenSaml. G. Jerald} to be Midshipmen
Jno G NorwoodEdward Durant—GunnerJames Potts—BoatswainJames Howe—Carpenter
These Gentlemen are recommended in a Letter just received from the Committee at Boston, & are intended for that Frigate, which I hope is on the eve of Sailing—Their Warrants, if you think proper to appoint them, will require your signature, & will be immediately wanted.
I have the honor to be, with the greatest / respect & Esteem sir, / yr most obedt hbl servt.

Ben Stoddert